Exhibit 10.2
AMH Investment Holdings Corp.
Stock Grant Notice
2010 Stock Incentive Plan
     AMH Investment Holdings Corp. (the “Company”), pursuant to the AMH
Investment Holdings Corp. 2010 Stock Incentive Plan (the “Plan”), hereby grants
to the “Participant” identified below an award (the “Award”) of that number of
shares of the Company’s Common Stock set forth below (the “Shares”). This Award
is subject to all of the terms and conditions set forth herein and in the
Restricted Stock Agreement attached hereto, the Plan, the form of Assignment
Separate from Certificate, the form of Joint Escrow Instructions and the
Stockholders Agreement (collectively, the “Award Documents”), which are attached
hereto (or previously provided to Participant) and incorporated herein in their
entirety. All capitalized terms not defined in this grant notice shall have the
meanings ascribed thereto in the Restricted Stock Agreement or the Plan, as the
case may be.

         
Participant:
  Dana R. Snyder  
Grant Date:
  June 2, 2011  
Number of Shares:
    40,000  
Fair Market Value on Grant Date (Per Share):
  $ 10.00  
Fair Market Value on Grant Date (In Aggregate)
  $ 400,000  

     
Vesting Schedule:
  Subject to Participant’s continuous employment with the Company on such date,
the Shares shall vest in full on the earliest of (i) six months from the Grant
Date, (ii) the date on which a permanent Chief Executive Officer commences
employment with the Company, or (iii) a Change in Control (the first such
occurrence, the “Vesting Date”). If Participant’s continuous employment with the
Company ceases due to Participant’s voluntary termination (other than at the
request of the Board or the Chairman of the Board) prior to the Vesting Date,
the Shares shall be forfeited by Participant without payment of any
consideration therefor unless the Board determines otherwise.
 
   
Consideration:
  No payment is required for the Shares, although payment may be required for
the amount of any withholding taxes due as a result of the award of, or vesting
of, the Shares, as described in the Restricted Stock Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of the Award Documents, and understands and agrees to the terms set
forth in the Award Documents. Participant further acknowledges that as of the
Grant Date, the Award Documents set forth the entire understanding between
Participant and the Company regarding the acquisition of shares of the Company’s
Common Stock and supersede all prior oral and written agreements on that
subject.

                  AMH Investment Holdings Corp.       Participant  
 
               
By:
  /s/ Stephen Graham       /s/ Dana R. Snyder    
 
               
 
  Signature       Signature    
 
               
Title:
  Vice President, Chief Financial Officer            
 
               
Name:
  Stephen Graham       Name:  Dana R. Snyder    

Attachments:

     
I.
  Restricted Stock Agreement  
II.
  Form of Assignment Separate from Certificate  
III.
  Form of Joint Escrow Instructions  
IV.
  Consent of Spouse

 



--------------------------------------------------------------------------------



 



Attachment I
Restricted Stock Agreement

 



--------------------------------------------------------------------------------



 



AMH Investment Holdings Corp.
2010 Stock Incentive Plan
Restricted Stock Agreement
     Pursuant to the provisions of the AMH Investment Holdings Corp. 2010 Stock
Incentive Plan (“Plan”), the terms of the Grant Notice (“Grant Notice”) to which
this Restricted Stock Agreement (hereinafter “Restricted Stock Agreement” or
“Agreement”) is attached and this Restricted Stock Agreement, AMH Investment
Holdings Corp. (formerly known as Carey Investment Holdings Corp.) (the
“Company”) grants you that number of shares of Common Stock indicated in the
Grant Notice. Capitalized terms not defined in this Agreement or Grant Notice
but defined in the Plan shall have the same definitions as in the Plan.
     The details of your Award are as follows:
     The Award. The Company hereby awards to you the aggregate number of Shares
of Common Stock specified in your Grant Notice. The Shares are awarded to you in
consideration for your service to the Company as an employee, director or
consultant to the Company or any of its Affiliates.
     1. Documentation. As a condition to the award of the Shares, and prior to
the receipt of share certificates by you (if such certificates are issued by the
Company), you agree to execute the Grant Notice, three (3) copies of the
Assignment Separate From Certificate (with date and number of shares blank) and
the Spousal Consent substantially in the form attached to the Grant Notice as
Attachments II and IV, respectively, two (2) copies of the Joint Escrow
Instructions, substantially in the form attached to the Grant Notice as
Attachment III, and to deliver the same to the Company, along with such
additional documents as the Company may require.
     2. Consideration For The Award. No cash payment is required for the Shares,
although you may be required to tender payment in cash or other acceptable form
of consideration for the amount of any withholding taxes due as a result of the
award of, or vesting of, the Shares.
     3. Vesting. Subject to the limitations contained in this Agreement and the
Plan, the Shares will vest as provided in the Grant Notice. Vesting is
contingent upon your continuous employment with the Company or any of its
Affiliates. If your continuous employment with the Company or an Affiliate
terminates prior to the vesting of all or any number of Shares for any reason,
then (i) you shall automatically forfeit any unvested Shares to the Company as
of the date of termination without any further action by the Company, and
(ii) if dividends have been credited with respect to any unvested Shares and
such Shares are forfeited, all dividends credited in connection with such
forfeited Shares shall also be forfeited to the Company.
     4. Number of Shares. The number of Shares subject to your Award may be
adjusted from time to time pursuant to the provisions of Section 9 of the Plan
and any and all new, substituted or additional securities to which you may be
entitled under the terms of the Award shall likewise be subject to the terms of
the Plan and this Agreement.
     5. Certificates. Certificates evidencing the Shares may be issued by the
Company and, if so issued, shall be registered in your name promptly after the
date hereof, but shall remain

1



--------------------------------------------------------------------------------



 



in the physical custody of the Company or its designee at all times prior to the
vesting of such Shares pursuant to Section 4. Alternatively, the Company, in its
sole discretion, may elect to issue the Shares in uncertificated form, in which
case such Shares shall be recorded in your name in the books and records of the
Company’s transfer agent.
     6. Transfer Restrictions. Shares that are received under your Award are
subject to the transfer restrictions set forth in the Plan, the Stockholders
Agreement and any transfer restrictions that may be described in the Company’s
bylaws or charter in effect at the time of the contemplated transfer. No Share
may, at any time prior to becoming vested, be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by you (including, without
limitation, by operation of law) and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
     7. Rights as a Stockholder. You shall be the record owner of the Shares
until or unless such Shares are forfeited pursuant to Section 4 hereof or sold
or otherwise disposed of, and as record owner shall be entitled to all rights of
a common stockholder of the Company, including, without limitation, voting
rights with respect to the Shares and you shall receive, when paid, any
dividends on all of the Shares granted hereunder as to which you are the record
holder on the applicable record date; provided that (i) any cash or in-kind
dividends paid with respect to the Shares which have not previously vested shall
be withheld by the Company without interest and shall be paid to you only when,
and if, such Shares shall become fully vested pursuant to Section 4, and
(ii) the Shares shall be subject to the limitations on transfer and encumbrance
set forth herein. As soon as practicable following the vesting of any Shares
pursuant to Section 4, certificates for the Shares which shall have vested shall
be delivered to you or your legal guardian or representative unless the Company
elects to issue the Shares in uncertificated form.
     8. Securities Laws. You hereby make the following certifications and
representations with respect to the Shares:
          You are aware that your investment in the Company is a speculative
investment that has limited liquidity and is subject to the risk of complete
loss. You are able, without impairing your financial condition, to hold the
Shares for an indefinite period and to suffer a complete loss of your investment
in the Shares.
          You represent and warrant to the Company that you are acquiring and
will hold the Shares for investment for your account only, and not with a view
to, or for resale in connection with, any “distribution” of the Shares within
the meaning of the Securities Act or the similar laws of any state or foreign
jurisdiction.
          You understand that the Shares have not been registered under the
Securities Act, the Exchange Act, or under the similar laws of any state or
foreign jurisdiction (collectively, “Applicable Securities Laws”) by reason of a
specific exemption therefrom and that the Shares must be held indefinitely,
unless they are subsequently registered under the Applicable Securities Laws or
you obtain an opinion of counsel (in form and substance satisfactory to the
Company and its counsel) that registration is not required.

2



--------------------------------------------------------------------------------



 



          You acknowledge that the Company is under no obligation to register
the Shares under Applicable Securities Laws.
          You are aware of the adoption of Rule 144 by the Securities and
Exchange Commission under the Securities Act, which permits limited public
resales of securities acquired in a non-public offering, subject to the
satisfaction of certain conditions. These conditions may include (without
limitation) that certain current public information about the issuer is
available, that the resale occurs only after the holding period required by
Rule 144 has been satisfied, that the sale occurs through an unsolicited
“broker’s transaction” and that the amount of securities being sold during any
three-month period does not exceed specified limitations. You understand that
the conditions for resale set forth in Rule 144 have not been satisfied and that
the Company has no plans to satisfy these conditions in the foreseeable future.
          You will not sell, transfer or otherwise dispose of the Shares in
violation of the Plan, the agreement under which your right to acquire the
Shares was granted, Applicable Securities Laws, or the rules promulgated
thereunder, including Rule 144 under the Securities Act.
          You acknowledge that you have received and had access to such
information as you consider necessary or appropriate for deciding whether to
invest in the Shares and that you had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
issuance of the Shares.
          You acknowledge that the Shares will be subject to certain
encumbrances, including, but not limited to, drag along rights in favor of
certain stockholders of the Company, repurchase rights in favor of the Company,
limitations on transfer, and other encumbrances set forth in the Plan, the
Restricted Stock Agreement, the Stockholders Agreement, other applicable
agreements and/or described in the Company’s bylaws or certificate of
incorporation in effect at such time as the Company or such other person elects
to exercise its or his right.
          You acknowledge that you are acquiring the Shares subject to all other
terms of the Plan, the Grant Notice, the Restricted Stock Agreement and the
Stockholders Agreement.
          You agree that prior to the effectiveness of the first underwritten
registration of the Company’s or its Affiliate’s equity securities under the
Securities Act, you will not transfer any or all of the Shares unless pursuant
to an exception provided in the Plan, the Restricted Stock Agreement or the
Stockholders Agreement.
          You further agree to make or enter into such other written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with Applicable Securities Laws or with this
Agreement.
     9. Market Standoff. You agree that the Company (or a representative of the
underwriters) may, in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, require that
you not sell, dispose of, transfer, make any short sale of, grant any option for
the purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any shares of Common Stock or other securities of the
Company held by you under the Award, for a period of time specified by the
underwriter(s) (not to exceed approximately two hundred fourteen (214) days)
following the effective date of the registration statement of the Company filed
under the Securities Act. You

3



--------------------------------------------------------------------------------



 



further agree to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Shares until the end of such period. In
addition, Shares that are received under your Award are subject to the transfer
restrictions set forth in the Plan and any transfer restrictions that may be
described in the Company’s bylaws or charter in effect at the time of the
contemplated transfer.
     10. Legends on Certificates. The certificates representing the vested
Shares delivered to you or registered in your name, as the case may be, as
contemplated by Section 8 above shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions. All certificates representing the Award shall have affixed thereto
a legend in substantially the following form, or such other form as approved by
the Committee, in addition to any other legends that may be required under
federal or state securities laws:
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER SET FORTH IN THE AMH INVESTMENT HOLDINGS CORP. 2010 STOCK INCENTIVE
PLAN, A CERTAIN RESTRICTED STOCK AWARD AGREEMENT BETWEEN AMH INVESTMENT HOLDINGS
CORP. (THE “COMPANY”) AND THE REGISTERED OWNER OF THIS CERTIFICATE (OR HIS
PREDECESSOR IN INTEREST), AND THE COMPANY’S STOCKHOLDERS AGREEMENT, AS AMENDED
FROM TIME TO TIME, WHICH PLAN AND AGREEMENTS ARE BINDING UPON ANY AND ALL OWNERS
OF ANY INTEREST IN SAID SHARES. SAID PLAN AND AGREEMENTS ARE AVAILABLE FOR
INSPECTION WITHOUT CHARGE AT THE PRINCIPAL OFFICE OF AMH INVESTMENT HOLDINGS
CORP. AND COPIES THEREOF WILL BE FURNISHED WITHOUT CHARGE TO ANY OWNER OF SAID
SHARES UPON REQUEST.
     11. Award Not A Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue to serve as an employee,
director or consultant to the Company or any of its Affiliates. In addition,
nothing in your Award shall obligate the Company or any Affiliate, their
respective stockholders, boards of directors, officers or employees to continue
any relationship that you might have as an employee, director or consultant or
as any other type of service provider for the Company or any Affiliate. Neither
you nor any other person shall have any claim to be granted any additional Award
and there is no obligation under the Plan for uniformity of treatment of holders
or beneficiaries of Awards. The terms and conditions of the Award granted
hereunder or any other Award granted under the Plan (or otherwise) and the
Committee’s determinations and interpretations with respect thereto and/or with
respect to you and any recipient of an Award under the Plan need not be the same
(whether or not you and any such other recipient are similarly situated).

4



--------------------------------------------------------------------------------



 



     12. Withholding Obligations.
          (a) At the time your Award is made, or at any time thereafter as
requested by the Company, you hereby authorize the Company to satisfy its
withholding obligations, if any, from payroll or any other amounts payable to
you, and you further agree to make adequate provision for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with your Award, to the maximum
extent permitted by law. Notwithstanding the foregoing, you may satisfy such tax
withholding obligations by requesting that the Company cancel on the Vesting
Date (or, if you make the election described in Section 13 below, such earlier
date on which such tax withholding obligations arise) that number of Shares
subject to the Award having an aggregate Fair Market Value equal to (but not
exceeding) the minimum amount required to be withheld (and, in consideration of
the cancellation of such Shares, the Company will pay the applicable tax
withholding on your behalf).
          (b) Unless the tax withholding obligations of the Company, if any, are
satisfied, the Company shall have no obligation to issue a certificate for such
Shares or release such Shares from any escrow provided for herein.
     13. Tax Consequences. You acknowledge that you have had the opportunity to
review with your own tax advisors the federal, state, local and/or foreign tax
consequences of the transactions contemplated by this Agreement. You further
acknowledge that you are relying solely on such advisors and not on any
statements of the Company or any of its agents. You understand that you (and not
the Company) shall be responsible for your personal tax liability that may arise
as a result of the transactions contemplated by this Agreement. You further
understand that it may be beneficial in certain circumstances to elect to be
taxed as of the Grant Date rather than when the Shares vest by filing an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”) with the Internal Revenue Service within 30 days from the Grant
Date. YOU ACKNOWLEDGE THAT IT IS YOUR RESPONSIBILITY AND NOT THE COMPANY’S TO
TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF YOU REQUEST
THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. You
acknowledge that nothing in this Agreement constitutes tax advice.
     14. Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be delivered by hand or sent by Federal Express,
certified or registered mail, return receipt requested, postage prepaid, and
shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five (5) days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company.
     15. Miscellaneous.
          (a) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of this Award.
          (b) You may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time-to-time, amend or revoke

5



--------------------------------------------------------------------------------



 



such designation. If no designated beneficiary survives you, your estate shall
be deemed to be your beneficiary.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) The waiver by either party of compliance with any provision of the
Award by the other party shall not operate or be construed as a waiver of any
other provision of the Award, or of any subsequent breach by such party of a
provision of the Award.
          (e) The terms of this Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and shall be binding on
you and your beneficiaries, executors, administrators, heirs and successors.
          (f) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
          (g) This Agreement shall be governed in all respects by the laws of
the State of Delaware, without regard to conflicts of laws principles thereof.
          (h) This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.
     16. Governing Plan Document and Entire Agreement. Your Award is subject to
all interpretations, amendments, rules and regulations that may from time to
time be promulgated and adopted pursuant to the Plan. In the event of any
conflict between the provisions of the Plan and any other document, the
provisions of the Plan shall control. This Agreement, the Plan and the
Stockholders Agreement contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations and negotiations in respect thereto.
No change, modification or waiver of any provision of this Agreement shall be
valid unless the same be in writing and signed by the parties hereto.

6



--------------------------------------------------------------------------------



 



Attachment II
Form of Assignment Separate from Certificate

 



--------------------------------------------------------------------------------



 



ASSIGNMENT SEPARATE FROM CERTIFICATE
     For Value Received and pursuant to that certain Grant Notice and Restricted
Stock Agreement dated ___________________, between AMH Investment Holdings
Corp., a Delaware corporation (formerly known as Carey Investment Holdings
Corp.) and the undersigned, Dana R. Snyder, hereby sells, assigns and transfers
unto AMH Investment Holdings Corp., a Delaware corporation (“Assignee”),
____________________ (___________) shares of the Common Stock of AMH Investment
Holdings Corp. (“Shares”), standing in the undersigned’s name on the books of
said corporation represented by Certificate No. _______ herewith and do hereby
irrevocably constitute and appoint __________________________ as
attorney-in-fact to transfer the said stock on the books of the within named
issuer with full power of substitution in the premises. This Assignment may be
used only in accordance with and subject to the terms and conditions of the
Restricted Stock Agreement, the Plan and the Stockholders Agreement, in
connection with the reacquisition or transfer of the Shares issued to the
undersigned pursuant to the Restricted Stock Agreement, and only to the extent
that such Shares remain subject to the Assignee’s rights to acquire the Shares
and other restrictions applicable under the Restricted Stock Agreement, the Plan
and the Stockholders Agreement. Capitalized terms not defined herein shall have
the meanings assigned thereto pursuant to such Restricted Stock Agreement.

                     
Dated:
                   
 
                   
 
                   
 
          Signature:        
 
                   
 
                   
 
          Print Name:        
 
                   

[Instruction: Please do not fill in any blanks other than signing on the
signature line and printing your name beneath it. The purpose of this Assignment
is to enable the Company to administer its rights set forth in the Restricted
Stock Agreement, the Plan and the Stockholders Agreement without requiring
additional signatures on your part.]

 



--------------------------------------------------------------------------------



 



Attachment III
Joint Escrow Instructions

 



--------------------------------------------------------------------------------



 



Joint Escrow Instructions
June 2, 2011
AMH Investment Holdings Corp.
c/o Associated Materials, LLC
3773 State Road
Cuyahoga Falls, Ohio 44223
Dear Sir/Madam:
     As Escrow Agent for both AMH Investment Holdings Corp. (the “Company”), and
the undersigned recipient of stock of the Company (“Recipient”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the “Plan” and “Restricted Stock Agreement” (as referenced in the Grant
Notice which this document is attached), in accordance with the following
instructions:
1. In the event Recipient ceases to render services as an employee, director or
consultant to the Company or an Affiliate during the vesting period(s) set forth
in the Grant Notice to which this document is attached, the Company or its
assignee will give to Recipient and you a written notice specifying that the
Shares of stock that are unvested at the time of such termination of service
shall be forfeited by Recipient and transferred to the Company, including any
unpaid dividends (whether in the form of cash or stock) relating to such
unvested Shares. Recipient and the Company hereby irrevocably authorize and
direct you to close the transaction contemplated by such notice in accordance
with the terms of said notice.
     At the closing, you are directed (a) to date any stock assignments
necessary for the transfer in question, (b) to fill in the number of Shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the Shares of stock to be transferred, to the Company.
2. In the event that all applicable restrictions lapse, and when certain
requirements are satisfied, the Company or its assignee will give to Recipient
and you a written notice specifying that the appropriate number of Shares shall
be transferred to the Recipient along with any cash or in-kind dividends
declared subsequent to the date hereof and which relate to such Shares.
Recipient and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.
     At the closing, you are directed to deliver a certificate evidencing the
appropriate number of Shares, together with any cash or in-kind dividends
declared subsequent to the date hereof and which relate to such Shares, to the
Recipient.
3. In the event that (i) certain stockholders of the Company exercise their
drag-along rights, (ii) the Company exercises its repurchase rights, (iii) the
Company exercises its rights to require that the Shares be contributed to a
trust, or (iv) the Company or any other person exercises other contractual
rights applicable to the Shares and in effect as of the date hereof, the Company
or its assignee will give to Recipient and you a written notice specifying that
the Shares of stock shall be transferred as described in the Plan, the number of
Shares that shall be transferred, the Recipient’s Restricted Stock Agreement or
other applicable governing documents. Recipient and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.

1



--------------------------------------------------------------------------------



 



     At the closing, you are directed (a) to date any stock assignments
necessary for the transfer in question, (b) to fill in the number of Shares
being transferred and (c) to deliver same, together with the certificate
evidencing the Shares of stock to be transferred, to the Company or other proper
transferee.
4. Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing Shares of stock to be held by you hereunder and any
additions and substitutions to said Shares as specified in the Grant Notice or
the Restricted Stock Agreement. Recipient does hereby irrevocably constitute and
appoint you as Recipient’s attorney-in-fact and agent for the term of this
escrow to execute with respect to such securities and other property all
documents of assignment and/or transfer and all stock certificates necessary or
appropriate to make all securities negotiable and to complete any transaction
herein contemplated.
5. This escrow shall terminate upon the date on which all contractual
restrictions or requirements set forth in the Plan or in the documents
evidencing the restrictions applicable to the Shares lapse or are satisfied as
determined by the Company.
6. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of same to any pledge entitled thereto (if any) or, if
none, to Recipient and shall be discharged of all further obligations hereunder.
7. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.
8. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.
9. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.
10. You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Grant Notice or any documents or papers deposited or called for
hereunder.
11. You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

2



--------------------------------------------------------------------------------



 



12. You shall be entitled to employ such legal counsel, including but not
limited to Simpson Thacher & Bartlett LLP, and other experts as you may deem
necessary to advise you in connection with your obligations hereunder, and you
may rely upon the advice of such counsel, and may pay such counsel reasonable
compensation for such advice.
13. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be Escrow Agent of the Company or if you shall resign by written notice
to each party. In the event of any such termination, the Company may appoint any
officer or assistant officer of the Company as successor Escrow Agent and
Recipient hereby confirms the appointment of such successor or successors as his
attorney-in-fact and agent to the full extent of your appointment.
14. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
15. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents,
securities or other property held by you hereunder you may (but are not
obligated to) retain in your possession without liability to anyone all or any
part of said documents, securities or other property until such dispute shall
have been settled either by mutual written agreement of the parties concerned or
by a final order, decree or judgment of a court of competent jurisdiction after
the time for appeal has expired and no appeal has been perfected, but you shall
be under no duty whatsoever to institute or defend any such proceedings.
16. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States mail (or upon deposit with another delivery service), with postage
and fees prepaid, addressed to each of the other parties hereunto entitled at
the following addresses, or at such other addresses as a party may designate by
ten (10) days’ written notice to each of the other parties hereto:

     
     THE COMPANY:
  AMH Investment Holdings Corp.
 
   
 
  3773 State Rd.
 
  Cuyahoga Falls, Ohio 44223
 
  Attn: Ms. Cyndi Sobe
 
   
     RECIPIENT:
  Mr. Dana R. Snyder
 
  11137 Harbor Estates Circle
 
  Fort Myers, Florida 33908
 
   
     ESCROW AGENT:
 
AMH Investment Holdings Corp.
 
  3773 State Rd.
 
  Cuyahoga Falls, Ohio 44223
 
  Attn: Ms. Cyndi Sobe

3



--------------------------------------------------------------------------------



 



17. By signing these Joint Escrow Instructions you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Notice of Exercise.
18. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Restricted Stock Agreement, the Notice of Exercise
and these Joint Escrow Instructions in whole or in part.

                  Very truly yours,     AMH Investment Holdings Corp.
 
           
 
  By:   /s/ Stephen Graham    
 
                Name: Stephen Graham     Title: Vice President, Chief Financial
Officer

Escrow Agent:

         
By:
       
 
       
 
       
Name:
       
 
       

[Recipient’s signature page to follow.]

4



--------------------------------------------------------------------------------



 



              Recipient
 
       
 
       
 
  [signature]    
 
       
 
       
 
  [print name]    

                 
STATE OF
      )        
 
               
 
          ss.:

 
               
COUNTY OF
      )        

On the _____ day of _____________ before me personally came to me known and know
to me to be the individual described in, and who executed the foregoing
instrument, and (s)he acknowledged to me that (s)he executed the same.

     
 
   
 
   
 
  Notary Public

My term expires:                                        

5



--------------------------------------------------------------------------------



 



6

Attachment IV
Consent of Spouse



--------------------------------------------------------------------------------



 



Consent of Spouse
     I, ___________________, spouse of Dana R. Snyder, have read and approve the
foregoing Grant Notice (the “Notice”), and all documents attached thereto. In
consideration of the issuance to my spouse of shares of AMH Investment Holdings
Corp., pursuant to the terms and conditions set forth in the Notice, I hereby
appoint my spouse as my attorney-in-fact in respect to the exercise of any
rights under the Notice and agree to be bound by the provisions of the Notice
insofar as I may have any rights in said Notice and any shares granted pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Notice. I have signed this consent outside of the State of New
York.

             
Dated:
           
 
           
 
           
 
          [signature]
 
           
 
           
 
           
 
          [print name]

         
STATE OF
   )    
 
       
 
      ss.:
 
       
COUNTY OF
   )    

On the _____ day of _____________ before me personally came to me known and know
to me to be the individual described in, and who executed the foregoing
instrument, and (s)he acknowledged to me that (s)he executed the same.

             
 
           
 
           
 
          Notary Public
 
           
My term expires:
           
 
           

7